Name: Commission Regulation (EC) No 731/1999 of 7 April 1999 amending Regulation (EC) No 2848/98 in the raw tobacco sector as regards the allocation of quantities following transfers of guarantee threshold quantities from one group of varieties to another and Annex II setting out the production areas
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  production;  plant product
 Date Published: nan

 Avis juridique important|31999R0731Commission Regulation (EC) No 731/1999 of 7 April 1999 amending Regulation (EC) No 2848/98 in the raw tobacco sector as regards the allocation of quantities following transfers of guarantee threshold quantities from one group of varieties to another and Annex II setting out the production areas Official Journal L 093 , 08/04/1999 P. 0020 - 0021COMMISSION REGULATION (EC) No 731/1999of 7 April 1999amending Regulation (EC) No 2848/98 in the raw tobacco sector as regards the allocation of quantities following transfers of guarantee threshold quantities from one group of varieties to another and Annex II setting out the production areasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 660/1999(2), and in particular Articles 7, 9 and 11 thereof,Whereas Article 9(4) of Regulation (EEC) No 2075/92 provides for the possibility of transfers of part of the guarantee threshold allocations to other groups of varieties; whereas provisions should be laid down to permit amendments to quota statements issued to individual producers who are not members of producer groups and to producer groups following the authorisation of such transfers;Whereas, for the sake of good management and transparency, the Member States should lay down objective criteria, which they themselves are to publish, for distributing guarantee threshold quantities transferred to other groups of varieties; whereas, when those criteria are laid down, account should be taken of the opinions of the inter-branch organisations recognised in accordance with Council Regulation (EEC) No 2077/92(3), and the Commission should be notified of such criteria;Whereas, in accordance with Article 5(a) of Regulation (EEC) No 2075/92, the premium is granted on condition that the leaf tobacco comes from a production area specified for the variety concerned;Whereas, pursuant to Article 8 of Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(4), as amended by Regulation (EC) No 510/1999(5), such production areas are laid down in Annex II to that Regulation;Whereas, following the decision to fix the premiums and guarantee thresholds for leaf tobacco by variety group and Member State for the 1999, 2000 and 2001 harvests and Italy's request of 12 March 1999, the production areas for the Katerini and similar varieties in that Member State should be determined by amending Annex II to Regulation (EC) No 2848/98;Whereas the measures in question must apply as soon as possible;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2848/98 is amended as follows:1. The following paragraph is added to Article 22: "4. Within 15 days following the publication in the Official Journal of the European Communities of the Regulation providing for the transfer of guarantee threshold quantities from one group of varieties to another in accordance with Article 9(4) of Regulation (EEC) No 2075/92, the quantities entered in production quota statements following such transfers shall be allocated fairly among the individual producers who are not members of producer groups and the producer groups issued production quota statements by the competent bodies of the Member States. The quantities shall be allocated on the basis of objective published criteria, to be laid down by the Member States after taking account of the opinions of the inter-branch organisations recognised in accordance with Regulation (EEC) No 2077/92. The competent bodies of the Member States shall correct the quantities entered in production quota statements where the individual producers who are not members of producer groups and the producer groups concerned are issued production quota statements within the time limit laid down in paragraph 3."2. The following point is added to Article 54: "(m) the objective criteria laid down by the Member State for the purpose of allocating guarantee threshold quantities transferred to another group of varieties in accordance with Article 22(4)."3. Part VII ("Katerini and similar varieties") of Annex II is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from the 1999 harvest.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 83, 27.3.1999, p. 10.(3) OJ L 215, 30.7.1992, p. 80.(4) OJ L 358, 31.12.1998, p. 17.(5) OJ L 60, 9.3.1999, p. 54.ANNEX">TABLE>"